Citation Nr: 0525159	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a lung disorder, to 
include asbestosis.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure (claimed as Agent 
Orange exposure).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1971 and from July 1972 to January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In its decision, the RO denied claims of 
entitlement to service connection for asbestosis, PTSD, a 
heart disorder, and an Agent Orange disorder.  The claims on 
appeal have been recharacterized as they appear on the cover 
page of the instant decision.  

The veteran presented testimony before the RO in March 2004.  
The transcript has been obtained and associated with the 
claims folder.

The claims of entitlement to service connection for a lung 
disorder, to include asbestosis, and diabetes mellitus as due 
to herbicide exposure are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Veterans Benefits Administration, Appeals Management Center 
(VBA AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran has been informed of: the information and 
evidence not of record that is necessary to substantiate the 
claims decided herein; the information and evidence VA will 
seek to provide; and information and evidence he is expected 
to provide.  The veteran has been further notified to provide 
any evidence in his possession that pertains to the claims.  

2.  The veteran has failed to provide information regarding 
stressors during his active military service.  The competent 
and probative evidence of record does not contain a diagnosis 
of PTSD.

3.  The veteran did not incur a heart disorder, to include 
hypertension, due to any incident of active military service, 
and hypertension was not present to a compensable degree 
within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.304(f) (2004).

2.  The criteria for the establishment of service connection 
for a heart disorder, to include hypertension, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred a heart disorder and 
PTSD while serving on active military duty from July 1971 to 
September 1971 and from July 1972 to January 1973.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this case, a substantially complete application was 
received in June 2001.  In August 2001, the RO provided 
specific notice to the claimant regarding what information 
and evidence was needed to substantiate the claims; the 
allocation of responsibility for obtaining such evidence, as 
well as advising the appellant to submit any evidence in his 
possession pertaining to the claims.  Thereafter, in a rating 
decision dated in July 2002, the claims were denied.   As the 
VCAA notice in this case was provided to the veteran prior to 
the initial RO adjudication denying the claims, the timing of 
the notice complies with the express requirements of the law 
as found by the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, almost four years have 
passed since the August 2001 letter was sent to the veteran 
by the RO.  Additional development letters were sent to the 
veteran in July 2003 and October 2003.

Accordingly, the Board concludes that the appellant has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence 
relative to the VCAA do not prevent VA from issuing a 
decision before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The record also indicates that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claims that have been addressed in this 
decision.  His service medical and personnel records, private 
medical records, reports of VA examination, and VA outpatient 
treatment records are included in the file.  The veteran 
provided testimony before the RO in March 2004.  The 
transcript has been associated with the claims folder.  Thus, 
the record indicates that all available medical records have 
been obtained, and there is sufficient medical evidence of 
record to render a determination on the merits of the claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claims

The veteran contends that he incurred PTSD and a heart 
disorder as a result of active military service.  Having 
carefully considered the veteran's claims in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims 
and the appeals as to these issues will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of the issues must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service.  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record does not support a finding that the veteran is a 
veteran of combat. First, his service medical and personnel 
records indicate that his military occupational specialties 
were as a basic airman and a boiler technician.  
Additionally, the veteran is not in receipt of any awards or 
commendations that would indicate combat service.  While the 
lack of annotations as to combat service is not dispositive 
of the question, there is no other evidence to support a 
finding of combat service.  

Finally, as to the claims at issue, as will be noted below, 
his service medical records directly contradict his current 
assertions as to in-service incurrence.  Stated 
alternatively, this is not a matter where service medical 
records are unavailable or are silent as to the claimed 
disorders.  Thus, the provisions of 38 U.S.C.A § 1154(b) are 
not for application in this matter.

PTSD:  The veteran claims he is entitled to service 
connection for PTSD. Service connection for PTSD requires a 
diagnosis of the disorder; credible supporting evidence that 
the claimed in-service stressful event actually occurred; and 
a link, as established by medical evidence, between current 
symptoms and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  In an August 2001 VCAA 
development letter, the veteran was asked to provide 
information regarding stressors during his active duty 
service, which led to his PTSD.  He was notified that 
stressors were an unusual incident, generally of a life 
threatening or catastrophic nature.  The veteran has failed 
to provide the information requested and, thus, attempted 
verification of the stressful incident(s) could not be 
accomplished.  The Court has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case stressor information, is 
not an impossible or onerous task. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).
 
Service medical records are devoid of any treatment for or 
complaints of PTSD.  While the veteran complained of 
nightmares on his September 1971 Report of Medical History, 
the examiner determined that there were no psychiatric 
disabilities or conditions, which would warrant separation.  
In December 1972, the veteran complained to medical personnel 
that he felt people were out to get him.  The examiner found 
no gross evidence of psychosis or brain disorder.  The 
veteran was diagnosed with a paranoid personality.  However, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation subject to VA compensation.  38 C.F.R. 
§ 3.303(c).

Post-service the veteran has not been diagnosed with PTSD.  
The veteran confirmed this fact during his March 2004 RO 
hearing.  Therefore, the veteran has not submitted evidence, 
nor does the record reflect, a current disability, and "[i]n 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the veteran incurred PTSD as a 
result of a stressful incident during his military service.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Based on the foregoing, the claim is denied.  

Heart Disorder:  

The veteran contends that he incurred a heart disorder, to 
include hypertension, as a result of his active service.  His 
service medical records are devoid of any complaints or 
diagnoses of a heart disorder.  Upon enlistment examinations 
the veteran's blood pressure readings were recorded as 
follows: in July 1971, 120/56; and in June 1972, 116/60.  
Upon separation examination in January 1973, the veteran's 
blood pressure was 110/70.  His cardiac evaluations were all 
normal.

The first diagnosis of borderline hypertension was made by VA 
in March 1997, some 24 years after his separation from 
service and thus, outside the one-year presumptive period.  
38 C.F.R. §§ 3.307, 3.309.  VA outpatient treatment records 
and private medical records from Dr. BM, Dr. LAN, Dr. H, and 
Dr. W dated between 1997 and 2003 indicate the veteran 
continued to seek treatment for hypertension.  No nexus 
opinions were provided relating any current diagnosis of 
hypertension to the veteran's active service.  However, there 
was some indication in treatment records from Dr LAN and Dr. 
LRG that hypertension was a complication of steroid dependent 
asthma and chronic obstructive pulmonary disease (COPD).

Despite evidence of a current diagnosis of hypertension, 
there is no evidence of record to substantiate the critical 
second and third components of the Pond/Rose inquiry, as 
enumerated above.   The service medical records do not 
support a finding of a heart disorder, to include 
hypertension, during the veteran's active duty service.  
Moreover, there is no evidence of a nexus between any current 
diagnosis of hypertension and the veteran's service. 

In this circumstance, there is no duty on the part of VA to 
provide a medical examination.  The veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has a heart disorder, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  Wells, supra.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  The record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran incurred a heart disorder, to include 
hypertension, as a result of his military service.        

Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a heart disorder, to 
include hypertension, is denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claims of service 
connection for a lung disorder, to include asbestosis, and 
diabetes mellitus as a result of exposure to herbicides must 
be remanded for compliance with applicable law relative to 
VA's duty to assist the veteran with development of the 
evidence.  Although the Board has not reviewed the claims 
with a view towards ascertaining the merits of the appeal, 
the Board has identified certain matters, which must be 
resolved, prior to adjudication of this matter.  

The veteran contends that he incurred a lung disorder, 
specifically asbestosis, as a result of his Navy service 
aboard the USS Parsons.  An October 2001 response from the 
National Personnel Records Center (NPRC) indicates that while 
there was no way to determine to what extent the veteran was 
exposed to asbestos during his Navy service, there was a high 
probability that asbestos products were used.  Moreover, NPRC 
indicated that the veteran was a boiler technician and the 
probability that he was exposed to asbestos was high.

Post-service, the veteran has been diagnosed with COPD, 
chronic bronchitis, asthma, and emphysema.  There was some 
indication that the veteran had a history of pulmonary 
fibrosis, but the record does not contain a diagnosis of 
asbestosis.  The Board finds that a VA examination is 
necessary to render a determination on the merits of the 
veteran's claim.  An examination is necessary when there is 
competent evidence that the claimant has a current disability 
that may be associated with the claimant's active naval 
service, but does not contain sufficient medical evidence to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A.  Upon 
remand, the veteran should be scheduled for a VA examination 
to determine whether the veteran carries a diagnosis of 
asbestosis and, further, whether any currently diagnosed 
COPD, emphysema, chronic bronchitis, and/or asthma are 
related to the veteran's active naval service.

The veteran has also filed a claim of entitlement to service 
connection for "Agent Orange exposure."  In some 
circumstances, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

Recently, medical evidence from Dr. LRG has been associated 
with the claims folder.  In a March 2004 statement, Dr. LRG 
indicated that the veteran has been diagnosed with Type II 
diabetes mellitus.  As noted above, Type II diabetes mellitus 
is a presumptive disease associated with herbicide exposure.  
However, there is some indication in the record that the 
veteran's diabetes mellitus is a complication of steroid 
dependent asthma with COPD.

Further development is necessary prior to rendering a 
determination on the merits of the veteran's claim.  First, 
the veteran has claim that he served aboard the USS Parsons 
off the coastal waters of Vietnam.  He indicated that the 
boat was docked in the harbor at Da Nang.  In order to 
establish service connection for Type II diabetes mellitus, 
it shall have become manifest to a degree of 10 percent or 
more at any time after service, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

Upon remand, attempts should be made to ascertain whether the 
USS Parsons was in the waters offshore of Vietnam, to include 
docking in the harbor at Da Nang, during the veteran's period 
of service.  Thereafter, the veteran should be scheduled for 
a VA examination to render an opinion as to whether Type II 
diabetes mellitus is due to herbicide exposure or a 
complication of steroid dependent asthma with COPD.  
38 U.S.C.A. § 5103A.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  VBA AMC shall contact the NPRC and 
attempt to verify whether the USS Parsons 
was in the waters offshore the Republic 
of Vietnam or involved duty or visitation 
in the Republic of Vietnam during the 
period from December 15, 1972, to January 
16, 1973.  All inquiries must be clearly 
documented in the veteran's claims 
folder.  In addition, all responses 
thereto must be associated with the 
veteran's claims folder, to include any 
negative responses.  If the VBA AMC is 
unable to obtain any of the relevant 
records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  
38 U.S.C. § 5103A(b)(2).

2.  Once the development above has been 
completed, arrangements should be made 
with the appropriate VA medical facility 
for the veteran to be afforded 
pulmonology and endocrinology 
examinations.  Send the claims folder to 
the examiners for review of pertinent 
documents therein.  Please ask each 
examiner to clearly document review of 
the claims folder in his/her examinations 
report.  The examiner must supply 
complete rationale for any opinions 
expressed.  

Pulmonology Examination: 

The examiner is asked to provide an 
opinion as to (1) whether the veteran is 
currently diagnosed with a lung 
condition, to include asbestosis, COPD, 
emphysema, asthma, and/or chronic 
bronchitis; (2) and if yes, whether any 
currently diagnosed lung disorder is at 
least as likely as not (50 percent or 
greater probability) related to the 
veteran's military service, to include a 
high probability of exposure to asbestos 
during his Navy service.  

Endocrinology Examination:

The examiner is asked to provide an 
opinion as to whether Type II diabetes 
mellitus is at least as likely as not (50 
percent or greater probability) related 
to the veteran's military service, to 
include exposure to herbicides, or 
steroid dependent asthma with COPD.

3.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

4.  Thereafter, VA should readjudicate 
the veteran's claims of entitlement to 
service connection for a lung condition, 
to include asbestosis, and diabetes 
mellitus as a result of herbicide 
exposure (claimed as Agent Orange 
exposure).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue(s) currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


